DETAILED ACTION
In the Non-Final Rejection mailed 3/9/2022:
Claims 1-4 and 8 were withdrawn.
Claims 5-7 were rejected. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments to the claims filed 6/9/2022 have been entered:
Claims 1-4 and 8 are cancelled.
Claims 5-7 are active.
Response to Arguments
Applicant’s arguments, filed 6/9/2022, with respect to the rejections of claims 5-7 have been fully considered and are persuasive. The rejections of claims 5-7 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claims 5-7 to overcome the rejections under 35 USC 112(b) which were indicated in the Non-Final Office action mailed 3/9/2022.
Applicant has submitted a preliminary amendment in Application No. 17/071,711 cancelling claims 10-12, thereby rendering moot the double patenting rejection of claims 5-7 which was detailed in the Non-Final Office action mailed 3/9/2022.
Applicant has cancelled claims 1-4 and 8 which were previously withdrawn from consideration for being drawn to a nonelected invention. Election was made without traverse in the reply filed on 11/9/2021. 
The reasons the claims are allowable with respect to the closest prior art may be found in the Non-Final Office action mailed 3/9/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4 and 8 are cancelled. Claims 5-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641